ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption Agreement (the "Agreement") is made and entered
into as of October 31, 2014, between Load Guard Logistics, Inc., a Nevada
corporation (the "Parent"), and LGT, Inc., a Florida corporation wholly owned by
the Parent (the "Sub").
RECITALS
WHEREAS, Parent is the sole owner of the Sub;
WHEREAS, Parent is the owner of certain assets and liabilities related to
Parent's transportation and delivery business; and
WHEREAS, as a condition to  the Agreement and Plan of Merger dated October 17,
2014 (the "Merger Agreement") between Parent, Nemus Acquisition Corp., Nemus and
Nemus Bioscience, Inc. and immediately prior to Parent's repurchase and
cancellation of 5,431,460 shares of Parent's common stock owned by Yosbani
Mendez and Francisco Mendez, pursuant to the Stock Repurchase and Cancellation
Agreement dated  October 31, 2014 (the "Cancellation Agreement") between Parent,
Yosbani Mendez and Francisco Mendez, Parent wishes to assign to Sub, and Sub
wishes to assume from Parent, all of the assets and liabilities of the Parent,
on the terms and subject to the conditions set forth in this Agreement.
NOW THEREFORE, in consideration of the above premises and the mutual
representations, warranties, covenants and agreements hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:
1.            Assignment of Assets.   Parent hereby assigns to Sub all of its
rights, title and interest in, to and under all of its assets held as of
immediately prior to the effective time of the Merger Agreement, (collectively,
the "Assigned Assets").
 
2.            Assumption of Assets and Liabilities. Sub hereby expressly assumes
and agrees to perform all duties and obligations of Parent arising under all of
Parent's liabilities (the "Liabilities") held as of immediately prior to the
effective time of the Merger Agreement.
 
3.            Representations of the Parent.
 
Parent hereby represent and warrant to Sub the following:
(a)            Parent is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada, with full power and
authority to own, lease, use and operate its properties and to carry on its
business as and where now owned, leased, used, operated and conducted.
 
(b)            Parent has the absolute and unrestricted right, power, legal
capacity and authority to enter into and perform its obligations under this
Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement, when executed and delivered by
Sub, will be a valid and binding obligation of Parent, enforceable against it in
accordance with its terms.
 
1

--------------------------------------------------------------------------------

(c)            Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will conflict with, or
(with or without notice or lapse of time, or both) result in a termination,
breach or violation of (i) any instrument, contract or agreement to which Parent
is a party or by it is bound, or (ii) any law, ordinance, judgment, decree,
order, statute, or regulation, or that of any other governmental body or
authority, applicable to Parent or its assets or properties.
 
(d)            The Assigned Assets constitute all of the assets of
Parent.  Parent is the sole owner of the Assigned Assets and has good and
marketable title to the Assigned Assets, free and clear of any liens, pledges,
hypothecations, charges, adverse claims, options, preferential arrangements or
restrictions of any kind, including, without limitation, any restriction of the
use, voting, transfer, receipt of income or other exercise of any attributes of
ownership. Upon the consummation of the transactions contemplated hereby, the
Parent will have no assets.
 
(e)            The Liabilities constitute all liabilities of Parent.  Upon the
consummation of the transactions contemplated hereby, the Parent will have no
liabilities.
 
4.            Representations of the Sub.
 
The Sub hereby represents and warrants to the Parent the following:
(a)            Sub is a corporation duly organized, validly existing and in good
standing under the laws of the State of Florida, with full power and authority
to own, lease, use and operate its properties and to carry on its business as
and where now owned, leased, used, operated and conducted.
 
(b)            The Sub has the absolute and unrestricted right, power, legal
capacity and authority to enter into and perform its obligations under this
Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement, when executed and delivered by
Parent, will be a valid and binding obligation of Sub, enforceable against it in
accordance with its terms.
 
(c)            Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will conflict with, or
(with or without notice or lapse of time, or both) result in a termination,
breach or violation of (i) any instrument, contract or agreement to which either
Sub is a party or by which it is bound, or (ii) any law, ordinance, judgment,
decree, order, statute, or regulation, or that of any other governmental body or
authority, applicable to Sub or its assets or properties.
 
5.            Power of Attorney.  Parent hereby constitutes and appoints Sub its
true, lawful and irrevocable attorney to demand, receive and enforce the
performance of the terms of the Assigned Assets, or to otherwise deal in respect
of the Assigned Assets, and to give receipts, releases and satisfactions for the
same, and this may be done either in the name of Parent or in the name of Sub
with the same force and effect as Parent could do if this Agreement had not been
made.
 
2

--------------------------------------------------------------------------------

6.            Payment of Expenses.   Sub shall be liable for any and all costs
and expenses arising out of or in connection with the transactions contemplated
by this Agreement.  In the event that Parent receives any invoices for costs
and/or expenses associated herewith after the date hereof, Parent shall forward
such invoices to Sub for payment.
 
7.            Indemnification. Sub shall indemnify and hold the Parent and each
of the Parent's officers and directors (the "Representatives") harmless from and
against any and all liabilities, obligations, damages, losses, deficiencies,
costs, penalties, interest and expenses (collectively, "Losses") arising out of,
based upon, attributable to or resulting from any and all Losses incurred or
suffered by the Parent or any of the Representatives resulting from or arising
out of (i) any breach of a representation, warranty or covenant made by Sub as
set forth herein; (ii) any claims from any third parties related to the business
operations of Sub before and after the effective time of the Merger Agreement
and Sub's Liabilities, including but not limited to all of Sub's notes payable
and loan payable to Wells Fargo Bank, (iii) any claims from shareholders of the
Parent that purchased shares of the Parent's common stock in the Parent's
offerings in 2011, 2012 and 2013 and (iv) any claims by any shareholder of the
Parent who owns or owned common stock of the Parent prior to the effective time
under the Merger Agreement with respect to this Agreement and the Cancellation
Agreement.
 
8.            Miscellaneous.
 
(a)            This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Nevada.
 
(b)            If any covenant or agreement contained herein, or any part
hereof, is held to be invalid, illegal or unenforceable for any reason, such
provision will be deemed modified to the extent necessary to be valid, legal and
enforceable and to give effect of the intent of the parties hereto.
 
(c)            This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof.  This Agreement supersedes
all prior agreements between the parties with respect to the subject matter
hereof or thereof.  There are no representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein or in the other agreements referenced herein.
 
(d)            This Agreement may not be amended or modified except by the
express written consent of the parties hereto.  Any waiver by the parties of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach thereof or of any other provision.
 
(e)            This Agreement shall be binding upon, inure to the benefit of,
and be enforceable by the parties hereto and their respective successors and
permitted assignees and heirs and legal representatives.
 
(f)            The parties hereto intend that this Agreement shall not benefit
or create any right or cause of action in or on behalf of any person other than
the parties hereto.
 
3

--------------------------------------------------------------------------------

(g)            The parties agree that this Agreement shall be deemed to have
been jointly and equally drafted by them, and that the provisions of this
Agreement therefore shall not be construed against a party or parties on the
ground that such party or parties drafted or was more responsible for the
drafting of any such provision(s). The parties further agree that they have each
carefully read the terms and conditions of this Agreement, that they know and
understand the contents and effect of this Agreement and that the legal effect
of this Agreement has been fully explained to its satisfaction by counsel of its
own choosing.
 
(h)            The parties hereto agree to execute and deliver such further
documents and instruments and to do such other acts and things any of them, as
the case may be, may reasonably request in order to effectuate the transactions
contemplated by this Agreement.
 
(i)            This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.  Facsimile and electronic copies in
portable document format ("PDF") containing original signatures shall be deemed
original signed copies of the executed documents provided by facsimile or PDF.
[Signature Page to Follow]
 
 
 
4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered, effective as of the date first above written.


 
PARENT:
 
LOAD GUARD LOGISTICS, INC.
 
 
 
By:  /s/ Yosbani Mendez____________________________
Name:  Yosbani Mendez
Title:    President
 
 
SUB:
 
LGT, INC.
 
 
 
By:  /s/ Francisco Mendez___________________________
Name:  Francisco Mendez
Title:    Secretary
 
 
 








5